Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF ARKANSAS

WESTERN DIVISION
LIBERTARIAN PARTY OF ARKANSAS, )
SANDRA CHANEY RICHTER, )
MICHAEL PAKKO, )
RICKY HARRINGTON, JR, )
CHRISTOPHER OLSON, and )
MICHAEL KALAGIAS, Plaintiffs )
)

Vv. ) Case No. 4:19-cv-214-KGB

)
JOHN THURSTON, in his official capacity as )
Secretary of State for the State of Arkansas, )
..... Defendant.)

PLAINTIFFS' BRIEF IN SUPPORT OF THEIR COMPLAINT
AND MOTION FOR PRELIMINARY INJUNCTION

I. STATEMENT OF THE CASE

The instant case is a ballot access and election law case on behalf of five registered
Arkansas voters and supporters of the Libertarian Party in the State of Arkansas and the Libertarian
Party of Arkansas, which, unlike the two major political parties, must successfully complete a
petition drive for political party recognition and then, if successful, conduct a political party
convention under Arkansas law in order to nominate candidates for elective office. The Plaintiffs
are asking in the case at bar that the Libertarian Party of Arkansas (hereinafter “LPAR’”) be
permitted to conduct a petition drive for political party recognition with a constitutional petition
signature requirement of 10,000 valid petition signatures of registered Arkansas voters along with
a constitutional petition signature deadline and petition collection period for the general election
to be conducted on November 3, 2020. Previously to the current law going into effect by way of
an emergency clause passed by the General Assembly and signed by the Governor in February of

this year, the petition signature requirement for recognition of a new political party required either
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 2 of 14

the lesser of 3% of the last total vote for Governor in Arkansas or a maximum petition signature
requirement of 10,000 signatures of Arkansas registered voters. Under the new laws challenged
herein, the alternative of 10,000 petition signatures was deleted and the petition signature deadline
for political party formation was moved further away from the general election and the preferential
primary election dates to September 4, 2019, for the election cycle that will involve the Arkansas
general election on November 3, 2020.

The facts and witnesses which will be presented to the Court at the hearing on Plaintiffs’
Motion for Preliminary Injunction will show the effects on the LPAR of requiring an excessive
and unnecessary 26,746 valid petition signatures of registered Arkansas voters (3% of the total
vote cast for Governor in Arkansas in the last gubernatorial election) which must be collected
during a ninety day period, and with a petition signature deadline of no later than September 4,
2019, which is more than fourteen months before the November 3, 2020, general election.
Additionally, it will be shown that when the petition requirement for political party formation in
Arkansas was solely 3% of the previous total vote for Governor of Arkansas, no political party
was ever successful in meeting that requirement and only achieved recognition and ballot access
by having the law declared unconstitutional and being ordered placed on the Arkansas ballot by
court order. This case concerns the important question of whether Arkansas may require a minor
political party to submit petition signatures for political party recognition which are at least 2.6
times what was previously required and with a submission deadline of September 4, 2019, which
is fourteen months before the general election and more than five and a half months before the
major parties select their nominees at a preferential primary election. Answering this question

poses the constitutional issue of whether the Arkansas requirements in question are necessary to
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 3 of 14

further a compelling state interest or were passed simply to eliminate and restrict political
competition.

The laws in question effective for the 2020 Arkansas general election cycle are as follows,
to-wit:

Ark. Code Ann. § 7-7-101

The name of no person shall be printed on the ballot in any general or special election in this
state as a candidate for election to any office unless the person shall have been certified as a
nominee selected pursuant to this subchapter.

Ark. Code Ann. § 7-7-203(c)(1)

(c)(1) The party filing period shall be a one-week period beginning and ending on the
following dates and times:

(A) For years in which the office of Governor will appear on the ballot at the
general election, beginning at 12:00 noon one (1) week prior to the first day in March and ending
at 12:00 noon on the first day in March; and

(B) For years in which the office of President of the United State [sic] will appear
on the ballot at the general election, beginning at 12:00 noon on the first Monday in November
preceding the general primary election and ending at 12:00 noon on the seventh day thereafter.

Ark. Code Ann. § 7-7-205(a)(2)
(a)(2) The petition shall contain at the time of filing the signatures of registered voters in

an amount that equals or exceeds three percent (3%) of the total votes cast for the Office of
Governor in the immediately preceding general election for Governor.

Ark. Code Ann. 7-7-205 (a)(4)(B)

(a)(4)(B) No signature that is dated more than ninety (90) days before the date the
petition is submitted shall be counted.

Ark. Code Ann. 7-7-205(a)(6)

(a)(6) A new political party that wishes to select nominees for the next general election
shall file a sufficient petition no later than sixty (60) days before the party filing period.
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 4 of 14

Ark. Code Ann. 7-7-205 (c)(3)

(c)(3) A candidate nominated by convention shall file a political practices pledge with
the Secretary of State or county clerk, as the case may be, during the party filing period.

W. STANDARD OF REVIEW

In deciding whether or not to grant Plaintiffs’ Motion for Preliminary Injunction filed
herein, the trial court must consider both the standard of review to be applied in a preliminary
injunction request as well as the standard of review required in evaluating ballot access and
election laws. The standard of review to be used in judging whether or not Plaintiffs are entitled
to a preliminary injunction requires that the Plaintiffs demonstrate that: (1) they have a substantial
likelihood of prevailing on the merits; (2) they will suffer irreparable injury if the preliminary
injunction is not issued; (3) the threatened injury to the Plaintiffs must outweigh what other injuries
the Defendant would suffer if the preliminary injunction issues; and (4) issuance of the proposed
preliminary injunction would not be adverse to the public interest. United Industries Corporation
v. Clorox Company, 140 F.3d 1175, 1178-1179 (8th Cir. 1998); Dataphase Systems, Inc. v. CL
Systems, Inc., 640 F.2d 109, 113 (8th Cir. 1981).

As to the standard of review in a ballot access and election law case, the analytical test
applied by the United States Supreme Court in Anderson v. Celebrezze, Id., is appropriate. In
Anderson the United States Supreme Court set forth a standard to be used in determining whether
election laws are unconstitutionally oppressive of potential voter's rights. The Supreme Court held
that such constitutional challenges to specific provisions of a state's election laws cannot be
resolved by litmus-paper tests that will separate valid from invalid restrictions, but rather that the
trial court " ... must resolve such a challenge by an analytical process that parallels its work in

ordinary litigation." Anderson v. Celebrezze, 406 U.S., at 789; also see Moore v. Martin, 854 F.3d
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 5 of 14

1021, 1025 (8" Cir. 2017). The Supreme Court then set forth three criteria which the trial court is
expected to follow:

It must first consider the character and magnitude of the asserted injury to the rights
protected by the First and Fourteenth Amendments that the Plaintiff seeks to

vindicate. It then must identify and evaluate the precise interests put forward by the
State as justifications for the burden imposed by its rules. In passing judgment, the
Court must not only determine the legitimacy and strength of each of those interests;

it also must consider the extent to which those interests make it necessary to burden

the Plaintiffs rights. [quoted with approval by the Eighth Circuit in Moore v. Martin, Id.]
Only after weighing all these facts is the reviewing Court in a position to decide whether
the challenged provision is unconstitutional. Anderson v. Celebrezze, 460 U.S., at 789.

As the United States Court of Appeals for the Eighth Circuit has also stated:

[W]e review the statute under a form of strict scrutiny referred to as the “compelling

state interest test” by first determining whether the challenged statute causes a

burden of some substance on a plaintiff's rights, and if so, upholding the statute

only if it is “narrowly drawn to serve a compelling state interest.” Libertarian Party

of N.D. v. Jaeger, 659 F.3d 687, 693 (8" Cir. 2011) (quoting McLain v. Meier, 851 F.2d

1045, 1049 (8" Cir. 1988)). In such cases, the State bears the burden of showing that the

challenged statute is narrowly drawn to serve the State’s compelling interest. See Eu v.

SF. Cty. Democratic Cent. Comm., 489 U.S. 214, 222, 109 S.Ct. 1013, 103 L.Ed.2d 271

(1989).” Moore v. Martin, 854 F.3d at 1026.

Thus, both the U. S. Supreme Court and the Eighth Circuit have set forth the standard
which the trial court is to use in analyzing specific provisions of ballot access laws as are involved
in the instant action. In fact," ... because the interests of minor parties and independent candidates
are not well represented in state legislatures, the risk that the First Amendment rights of those
groups will be ignored in legislative decision-making may warrant more careful judicial scrutiny."
Anderson vy. Celebrezze, 460 U.S., at 793, n.16. After all, “the State may not be a ‘wholly
independent or neutral arbiter’ as it is controlled by the political parties in power, ‘which
presumably have an incentive to shape the rules of the electoral game to their own benefit.’”

Blackwell, 462 F.3d at 587 (quoting from Clingman v. Beaver, 544 U.S. 581, 603 (2005)

(O’Conner, J., concurring). Since the case at bar involves election laws that burden a minor
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 6 of 14

political party, and the corresponding constitutional right of individuals to political expression and
association, the appropriate standard of review which is required for this Court is strict scrutiny,
so that state laws cannot stand unless they “further compelling state interests . . . that cannot be
served equally well in significantly less burdensome ways.” American Party of Texas v. White,
415 U.S. 767, at 780-781 (1974).

Further, the U.S. Supreme Court has noted that the First and Fourteenth Amendments
establish “[t]he right of citizens to create and develop new political parties.” Norman v. Reed, 502
U.S. 279, 288 (1992). See also Green Party of Arkansas v. Priest, 159 F.Supp.2d 1140, at 1144
(E.D. Ark. 2001). “[T]he right to form a party for the advancement of political goals means little
if a party can be kept off the election ballot and thus denied an equal opportunity to win votes.”
Williams v. Rhodes, 393 U.S. 23, at 31 (1968). “New parties struggling for their place must have
the time and opportunity to organize in order to meet reasonable requirements for ballot position,
just as the old parties have had in the past.” Williams v. Rhodes, 393 U.S. at 32.

It is especially difficult for the State to justify a restriction that limits political
participation by an identifiable political group whose members share a particular
viewpoint, associational preference, or economic status. * * *

“A burden that falls unequally on new or small political parties or on independent
candidates impinges, by its very nature, on associational choices protected by

the First Amendment. It discriminates against those candidates and—of
particular importance—against those voters whose political preferences lie

outside the existing political parties .... By limiting the opportunities of
independent-minded voters to associate in the electoral arena to enhance their
political effectiveness as a group, such restrictions threaten to reduce diversity

in competition in the marketplace of ideas. Historically, political figures outside
the two major parties have been fertile sources of new ideas and new programs;
many other challenges to the status quo have in time made their way into the
political mainstream. . . . In short, the primary values protected by the First
Amendment—“a profound national commitment to the principle that debate

on public issues should be uninhibited, robust, and wide-open,” New York Times
Co. v. Sullivan, 376 U.S. 254, at 270 (1964)—are served when election campaigns
are not monopolized by the existing political parties.” Anderson v. Celebrezze, 460
US. at 793-794. (quoted with approval of four Eighth Circuit judges in Manifold v.
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 7 of 14

Blunt, 873 F.2d 178 (8"" Cir. 1989)).

Therefore, the first consideration this Court must look to is the character and magnitude of
the asserted injury to the Plaintiffs' First and Fourteenth Amendment rights. Since in the instant
case the injury to the rights of the Plaintiffs would impact the LPAR and its supporters in their
petitioning for ballot access for the Arkansas ballot, there cannot be a dispute in the least that the
damage would be substantial and of a fundamental nature. Federal Appellate Courts have noted
that when election deadlines are far in advance of an election, they force minor parties to recruit
candidates at a time when major party candidates are not known and when voters are not politically
engaged. See Libertarian Party of Ohio v. Blackwell, 462 F.3d 579, 594 (6" Cir. 2006) and
Council of Alternative Political Parties v. Hooks, 121 F.3d 876, 880 (3" Cir. 1997).

The next step the Court must look to under the Anderson test is the identification and
evaluation of the precise interests put forth by the State of Arkansas as justifications for the burden
imposed by the laws in question. While Arkansas does have a right to properly supervise elections
in Arkansas, election restrictions which impact minor political parties and their supporters must
be necessary to serve a compelling state interest. The teaching of the United States Supreme Court
is that:

“even when pursuing a legitimate interest, a state may not choose means

that unnecessarily restrict constitutionally protected liberty,” Kusper v.

Pontikes, 414 U.S. 51, 58-59 (1973), and we have required that states

adopt the least drastic means to achieve their ends. Lubin v. Panish, 415

U.S. 709, 716. ..; Williams v. Rhodes, 393 U.S. at 31-33 .... This

requirement is particularly important where restrictions on access

to the ballot are involved. The states’ interest in screening out frivolous

candidates must be considered in light of the significant role that third parties

have played in the development of the nation. [Emphasis added]. J/linois

State Board of Elections v. Socialist Workers Party, 440 U.S. 173, at 185
(1979).
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 8 of 14

i. ARGUMENT AND AUTHORITIES

Because the Plaintiffs would suffer irreparable injury if they are not allowed to conduct a
petition drive for political party recognition with a requirement of 10,000 valid petition signatures,
instead of the 26,746 required under the new law for the LPAR for the Arkansas General Election
of November 3, 2020, there is no possible constitutionally recognized injury to the Defendant
which would be greater than the grave injury to the fundamental rights which would be suffered
by the Plaintiffs if they are not allowed a constitutional petition signature requirement for new
political party recognition in Arkansas. Further, issuance of the proposed preliminary injunction
would be in the public interest rather than adverse to the public interest. Particularly, the harm to
voters and the public is the damage to “political dialogue and free expression” that is done when
political parties are unnecessarily restricted from participating in the public discourse. Libertarian
Party of Ohio v. Blackwell, 462 F.3d 579, at 594 (6" Cir. 2006). As the Eighth Circuit Court of
Appeals has stated in reviewing election laws: “our primary concern is not the interest of [the]
candidate . . . but rather, the interest of the voters who choose to associate together to express their
support for [that] candidacy and the views .. . espoused.” Miller v. Moore, 169 F.3d 1119, 1123
(8" Cir. 1999), quoting Anderson v. Celebrezze, 406 U.S. 780, 806 (1983).

Also, the trial court in deciding whether or not to grant Plaintiffs' request for a preliminary
injunction should concentrate primarily on the issue of whether or not the Plaintiffs are likely to
prevail on the merits in the instant case. Therefore, the trial court should next look to the standard
of review in judging ballot access and election laws which affect minor political parties, their
candidates, and their supporters and potential voters--particularly as same relate to the recently
increased and excessively high and unnecessary number of petition signatures required for political

party recognition in Arkansas, the unnecessarily early petition signature deadline, the limitation as
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 9 of 14

to petitioning time, the relationship of the aforesaid requirements to the time period in which the
major political parties are selecting their candidates, and the date of the general election, as well
as the particular facts in the instant case.

The LPAR is the only minor political party to obtain recognition for ballot status in
Arkansas for recent election cycles (viz., 2016 and 2018). Because the LPAR, if it were successful
in its petition drive in 2019, would be a new political party in Arkansas, it would not nominate its
candidates for the general election at a preferential primary election, but must nominate its
candidates by convention. Ark. Code Ann., § 7-7-205(c)(2).. Any candidates nominated by the
convention are currently required to file a political practice pledge with the Secretary of State or
County Clerk during the party filing period. Ark. Code Ann., § 7-7-205(c)(3). The party filing
period (which for the Republican and Democratic parties determines who has chosen to submit
themselves to be party candidates in the preferential primary election) is currently set for the 2020
election cycle for a one-week period beginning at noon on the first Monday in November preceding
the General Primary Election (viz.: November 4, 2019) and ending at noon on the 7" day thereafter
(viz.: November 11, 2019). The new, earlier petition deadline for political party recognition in
Arkansas has been moved several times in recent years, and is now September 4, 2019. The
Arkansas General Assembly (composed mostly of Republican members) has passed this newer
deadline for new political parties so as to require the petitioning new political party to conduct a
petition drive at least fourteen to seventeen months before the general election. Additionally, the
number of minimum petition signatures required has been increased by a factor of more than 2.6.

The new political party recognition requirements are simply a throwback to what has
previously been declared unconstitutional by this Court. Citizens to Establish a Reform Party in

Arkansas v. Priest, 970 F.Supp. 690 (E.D. Ark., 1996); and Green Party of Arkansas v. Daniels,
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 10 of 14

445 F.Supp.2d 1056 (E.D. Ark., W.D. 2006). In fact, the new deadline for petition signatures of
September 4, 2019, is far worse than the January 2, 1996 deadline declared unconstitutional in
Priest, 970 F.Supp. at 692-693, 698, 4 17, and the 26,746 signatures required by the new law
challenged herein is also worse than the 21,505 signatures condemned in Priest, 970 F.Supp. at
691, 7 2, 698-699, or the 24,171 condemned in Daniels, 445 F.Supp. 2d, at 1059-1060, 1061-1063,
when 150 days was allowed for the petitioning period rather than the current 90 day period.!

The Arkansas election scheme for the recognition of new political parties results in a
deadline which is fourteen months, or approximately 425 days, before the general election. In the
Eighth Circuit decision of McLain v. Meier, 851 F.2d 1045, 1049 (8" Cir. 1988), the Eighth Circuit
Court was troubled by a third-party filing deadline “more than 200 days before the November
election.” Arkansas has now far exceeded with the new September 4, 2019, deadline the 200 days
which troubled the Eighth Circuit in McLain. As the Eighth Circuit said in an earlier McLain case,
the “. .. Constitution requires that the access requirements as to both party-backed and independent
candidates be reasonable.” McLain v. Meier, 637 F.2d 1159, 1165 (8" Cir. 1980). Restrictions on
ballot access “may not go beyond what the state’s compelling interests actually require,” McLain
v. Meier, 637 F.2d at 1163, and must be “narrowly drawn to serve a compelling state interest.”
Libertarian Party of N_D. v. Jaeger, 659 F.3d at 693 (quoting McLain v. Meier, 851 F.2d at 1049).
“In such cases, the State bears the burden of showing that the challenged statute is narrowly drawn

to serve the State’s compelling interest.” Moore v. Martin, 854 F.3d at 1026.

 

! While no new political party complied with the 3% requirement from 1977 through 2007 when the 10,000
signature alternative was put in place, there also was no compliance with the first petition requirement in place from
1971 to 1977 when it was 7% of the last gubernatorial vote. The 7% requirement and the filing dates of February 7
or March 6, 1976, were struck down and held unconstitutional in American Party v. Jernigan, 424 F.Supp. 943
(E.D. Ark. 1977).

10
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 11 of 14

As set forth in Plaintiffs’ Complaint [ECF No.1], three of the individual Plaintiffs
(Sandra Chaney Richter, Ricky Harrington, Jr., and Michael Kalagias) are not only Arkansas
registered voters, but are also Libertarian candidates for elective office in Arkansas for the
November 3, 2020 general election. The other individual Plaintiffs (Michael Pakko and
Christopher Olson) are the current Chair and Vice Chair of the Plaintiff LPAR and, thus, are
familiar with the negative impact of having such an early petition deadline and high petition
signature requirement. All the individual Plaintiffs wish to have the right to cast their votes
effectively for Libertarian candidates in Arkansas in 2020. Of course, under either the old
10,000 petition signature requirement or the current petition signature requirement of 26,746
signatures, many more petition signatures will have to be gathered in order to ensure that there
will be sufficient valid petition signatures. See Plaintiffs’ Exhibit “1” hereto, Affidavit of
Michael Pakko, 10.

Specifically, what the Plaintiffs are asking for in affirmative relief from the Court is that
they be allowed to conduct a petition drive pursuant to the petition signature requirement that
existed before the election laws were changed in February of 2019. This remedy is necessary
because of the unnecessarily early petition signature deadline, limitation of petitioning time to
ninety days, and 3% petition signature requirement based on the total vote of the last
gubernatorial election in Arkansas—which has never been successfully complied with.
Testimony as to the LPAR petition drive will be presented at the hearing for preliminary
injunction. As demonstrated in the Affidavit of Michael Pakko attached to Plaintiffs’ Motion for
Preliminary Injunction (Plaintiffs’ Exhibit “1’’), there is harm in having a petition drive well
before the general election and the preferential primary election of the major parties in Arkansas.

Many of the political issues for the next election are not yet well formed or known. Not only are

11
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 12 of 14

new political developments constantly occurring, but there is no necessity to have minor political
parties petition so early in the political season and with a petition signature requirement that 1s
unnecessary and was never complied with in regard to the 3% requirement when it was
previously the only requirement for political party petitions. In fact, the evidence will show that
Arkansas was never been plagued by an overcrowded ballot—particularly as to new and minor
political parties—when the petition signature requirement for political party formation was
10,000 signatures. See Plaintiffs’ Exhibit “1”, Affidavit of Michael Pakko, {| 6 and 7. Under
the circumstances, it would certainly be a reasonable supposition that the only reason that the law
was changed earlier this year was to prevent the LPAR from having a reasonable opportunity to
obtain ballot access.

When the State imposes only reasonable and genuinely neutral restrictions

on associational rights, there is no threat to the integrity of the electoral

process and no apparent reason for judicial intervention. As such restrictions

become more severe, however, and particularly where they have discriminatory

effects, there is increasing cause for concern that those in power may be using

electoral rules to erect barriers to electoral competition. In such cases, applying

heightened scrutiny helps to ensure that such limitations are truly justified and

that the State’s asserted interest are not merely a pretext for exclusionary or

anti-competitive restrictions. [Emphasis added] Clingman v. Beaver, Id.

IV. CONCLUSION

Considering the facts in the case at bar, the more restrictive and unnecessary
requirements of the new law, the past history of ballot access in Arkansas for minor political
parties, and the past decisions by various Judges of the U.S. District Court for the Eastern
District of Arkansas, the Court might consider the appropriateness and application of the
following quote by a previous decision of this Court to the instant case.

A review of Arkansas’ election code demonstrates that the statutes individually and in

combination place unreasonable and burdensome obstacles in the path of new political

parties seeking ballot access. Those obstacles do not serve any compelling state interest
or even any legitimate state interest, but rather serve to make unduly difficult the

12
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 13 of 14

creation of a new political party in Arkansas. Citizens to Establish a Reform Party in

Arkansas v. Priest, 970 F.Supp. at 697.

WHEREFORE, premises considered, the Plaintiffs herein pray that this Court, after

proper hearing herein, will grant the relief requested in their Complaint filed herein by declaring

the ballot access and election laws in question herein unconstitutional, grant Plaintiffs' Motion

for Preliminary Injunction forthwith by ordering the LPAR to be recognized as a political party

in Arkansas if the LPAR turns in to the Arkansas Secretary of State 10,000 valid petition

signatures of Arkansas registered voters, and such other and further relief as the Court finds

equitable and just.

Respectfully submitted this 3 day of May, 2019.

13

LIBERTARIAN PARTY OF ARKANSAS,
SANDRA CHANEY RICHTER,
MICHAEL PAKKO,

RICKY HARRINGTON, JR.,
CHRISTOPHER OLSON, and

MICHAEL KALAGIAS, Plaintiffs

/s/ James C. Linger
JAMES C. LINGER, OBA#5441

1710 South Boston Avenue

Tulsa, OK 74119-4810

(918) 585-2797 Telephone

(918) 583-8283 Facsimile
bostonbarristers@tulsacoxmail.com

W. Whitfield Hyman, ABN # 2013-237
King Law Group

300 North 6" Street

Fort Smith, Arkansas 72901

(479) 782-1125 Telephone

(479) 316-2252 Facsimile

william. hyman@gmail.com

Counsel for Plaintiffs
Case 4:19-cv-00214-KGB Document 13 Filed 05/03/19 Page 14 of 14

CERTIFICATE OF ELECTRONIC SERVICE

 

I hereby certify that a true and exact copy of the foregoing has been served on all counsel

of record via the Court’s CM/ECF e-mail notification system on the 3 day of May, 2019.

/s/ James C. Linger
James C. Linger

14
